DETAILED ACTION
Allowable Subject Matter
Claims 8-27 are allowed in view of the cited prior art of record. 
The following is an examiner’s statement of reasons for allowance:
VanBlon et al. (US 10387570) disclosed an enhanced E-Reader Experience in which "a current reading position is determined. In some embodiments by tracking data and/or head tracking data is used to determine the current word, line, paragraph, or page the user is reading. Time since the current page was loaded (or turned to) may also be used to identify where the user is currently reading. In one embodiment, metadata provided by an author or other users of the work may be used to generate the multimedia experience.  After identifying the current reading position, nearby text is analyzed for key words or phrases indicating a narrative context. These keywords/phrases are then matched to various multimedia effects, which are presented to company the user while reading the text. Multimedia effects may be in various formats, including music, sound effects, background images/animations, color schemes, avatars, brightness levels, background voices, and the like. The multimedia effects may be categorized and matched according to a genre of the book, such as mystery, science fiction, thriller, fantasy, romance, memoir, young adult, and the like. Specific paragraphs and/or keywords may also trigger matching music, sound effects, or other multimedia effects that enhance the reading experience. The end of the chapter may cause music to decrease in volume until muted. Additionally, approaching the end of the chapter may also signal the start of a song, color scheme, or the like." (col. 6, lines 25-55).  VanBlon also disclosed the concept of parsing text for keywords to determine trigger actions such as playing sound effects (col. 8, lines 1-25).
However, VanBlon's does not disclose the concept of verbal recitation detection as claimed.  Additionally, VanBlon does not disclose nor reasonably suggest the concept being claimed with regards to receiving user selection of a story and obtaining from a server.  Additionally, while VanBlon disclosed parsing text for keywords to determine trigger actions such as playing sound effects, such functionality is fundamentally different than what is claimed, which requires the obtaining from a server of particular keywords with the selected story and data indicating a location of each keyword within the selected story and utilizing such information in the verbal recitation detection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419